DETAILED ACTION
This is the sixth Office Action regarding application number 16/253,670, filed on 01/22/2019, which claims priority to provisional application number 62/622,108, filed on 01/25/2018.
This action is in response to the Applicant’s Response received 07/22/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claims 1, 19, and 20 are amended.
Claims 1-20 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 07/22/2022 have been carefully considered but they are not found persuasive. 
The examiner first suggests that the applicant’s next amendment recites that either the “electrically conductive layer” or the “photovoltaic layer” be exposed to ambient air, instead of the more broad “photovoltaic tape”. This detail is very important.
Presently, the “photovoltaic tape” is interpreted as all components other than the flexible substrate, so the examiner considers that the “photovoltaic tape” is exposed to ambient air because there is no other component or layer on top of the photovoltaic tape itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEATS (US 8,158,450 B1) in view of PARENT (US 2015/0372249 A1).
Regarding claim 1, SHEATS teaches a textile comprising: 
a flexible substrate (textile membrane 220, col. 16, l. 59-col. 16, l. 15); and 
a photovoltaic tape exposed to ambient air and adjacent to the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15; the “photovoltaic tape” is interpreted as all components other than the flexible substrate, so the examiner considers that the “photovoltaic tape” is exposed to ambient air because there is no other component or layer on top of the photovoltaic tape itself), wherein the photovoltaic tape provides an outside surface of the textile (Fig. 7 illustrates that no other layer or component is located on top of the cells 212, and the examiner considers this configuration to satisfy the requirement to provide “an outside surface of the textile”); 
wherein the textile has a power to weight ratio of at least 10 Watts per pound (W/lb) (10W/lb equals about 22.2 W/kg) (specific power of the flexible textile can be at least 130.2 W/kg, which is more than 10 W/lb or 22.2 W/kg). 

    PNG
    media_image1.png
    306
    408
    media_image1.png
    Greyscale

SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape, or that the textile has a total weight to surface area of not greater than about 500 grams/square-meter.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed power to weight ratio range, i.e., specific power, overlaps or lies inside the range disclosed by SHEATS, and establishes a prima facie case of obviousness.
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13; para. 86 mentions organic PEDOT has a solar tape layer). PARENT also illustrates that conductive layer 006 forms an outside/upper surface of the solar organic photovoltaic tape (Fig. 10). PARENT also does not state that any additional layers are absolutely required above the conductive layer 006.

    PNG
    media_image2.png
    881
    516
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange the organic photovoltaic tape as taught by PARENT since the organic materials and tape combination and arrangement provide good electrical conductivity, mechanical strength, and flexibility simultaneously (PARENT, para. 36).
The examiner concludes that the electrically conductive layer of the solar organic photovoltaic tape as modified by PARENT is interpreted such that it provides an outside surface.

Regarding claim 2, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape comprises a solar organic photovoltaic (OPV) tape, an a-Si tape, or a CIGS tape (describes silicon and CIGS, col. 14, l. 31-67). As described above in the rejection of claim 1, PARENT also states that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS further and incorporate the organic photovoltaic tapes of PARENT with the silicon and/or CIGS tapes taught by SHEATS to allow for a combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (PARENT, para. 13).

Regarding claim 3, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape has a continuous length of at least about 0.5 meters, at least about 5.0 meter, at least about 10.0 meters, at least about 100.0 meters, or even at least about 500.0 meters (may be at least 6.5-10 feet in one continuous dimension, with very large square footages, SHEATS, col. 19, l. 36-52). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed continuous length of the photovoltaic tape overlaps or lies inside the range disclosed by SHEATS, and establishes a prima facie case of obviousness.

Regarding claim 4, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, but does not disclose expressly that the photovoltaic tape has a thickness of not greater than 0.2 mm, such as not greater than 0.15 mm.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers (including the photovoltaic layers).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select layer thicknesses and materials in order to optimize the specific power density, and including photovoltaic tape thicknesses within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).

Regarding claim 5, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile has a power to weight ratio of at least 30 W/lb, such as at least 50 W/lb, or at least 100 W/lb (SHEATS: 130.2 W/kg equals 58.6 W/lb, and is within the claimed range). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed power to weight ratio range, i.e., specific power, overlaps or lies inside the range disclosed by SHEATS, and establishes a prima facie case of obviousness.

Regarding claim 6, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the photovoltaic tape is laminated, knit, stitched, adhered via an adhesive, or combination thereof to directly contact the flexible substrate (lamination, SHEATS, col. 19, l. 31-35). 

Regarding claim 7, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein flexible substrate has a thickness of 0.025 mm to about 2.00 mm (SHEATS: substrate may have a thickness about 1-200 microns, overlaps the claimed range). 

Regarding claim 8, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile is rollable on a length of the photovoltaic tape (SHEATS, Fig. 7 illustrates the textile is rollable). 

Regarding claim 9, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the textile is foldable along a length contiguous to an outside edge of the photovoltaic tape (the Examiner concludes that the textile would be obviously capable of the intended use of being folded in the claimed way since the entire layered structure of SHEATS is flexible and bendable). 

Regarding claim 10, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the flexible substrate is foldable on a cross direction, a machine direction, or combination thereof (the Examiner concludes that the textile would be obviously capable of the intended use of being folded in the claimed way since the entire layered structure of SHEATS is flexible and bendable). 

Regarding claim 11, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, wherein the flexible substrate comprises an assembly of filaments (the Examiner interprets fibers to read on the term “filaments”; SHEATS, col. 16, l. 65-col. 17, l. 15). 

Regarding claim 12, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 11, wherein the assembly of filaments comprises a polymer fiber, a natural fiber, or combination thereof (natural fibers such as flax, cotton, etc., SHEATS, col. 17, l. 8-9). 

Regarding claim 13, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 11, wherein the assembly of filaments comprises a woven scrim, a nonwoven mat, a nonwoven scrim, or combination thereof (polyester mat, fiberglass, and woven polymers, SHEATS, col. 16, l. 65-col. 17, l. 15). 

Regarding claim 14, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 13, but does not disclose expressly that the nonwoven scrim comprises a 0/90 scrim comprising: a first set of yarns extending generally parallel to the main direction; and a second set of yarns extending generally parallel to the cross direction and generally perpendicular to the main direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange the yarns of the nonwoven scrim to have the claimed orientations as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).

Regarding claim 15, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 13, but does not disclose expressly that the flexible substrate comprises a nonwoven mat directly in contact with a nonwoven scrim. 
However, SHEATS teaches that the flexible substrate may include one or more materials and selected based on the desired configuration requirements for a particular installation.  The materials and weaves of the substrate may include combinations, blends, and mixtures of related and similar textile materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange a nonwoven mat directly in contact with the nonwoven scrim as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).

Regarding claim 16, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, further comprising an interconnect located at an end of the photovoltaic tape (leads 250, 252, SHEATS, Fig. 5). 

Regarding claim 17, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, further comprising a foam (texting is applied to a foam board, SHEATS, col. 21, l. 40-50). 

Regarding claim 18, the combination of SHEATS and PARENT teaches or would have suggested the textile of claim 1, but does not disclose expressly that the textile has a total weight to surface area of about 300 grams/square-meters to about 500 grams/square-meters. 
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).

Regarding claim 19, SHEATS teaches a textile comprising: 
a flexible substrate comprising a nonwoven scrim (textile membrane 220, col. 16, l. 59-col. 16, l. 15, and may include fiberglass and polyester mats); and 
a photovoltaic tape a photovoltaic tape exposed to ambient air and adjacent to the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15; the “photovoltaic tape” is interpreted as all components other than the flexible substrate, so the examiner considers that the “photovoltaic tape” is exposed to ambient air because there is no other component or layer on top of the photovoltaic tape itself).
SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape or that the flexible substrate also includes a nonwoven mat directly in contact with the nonwoven scrim.  However, SHEATS teaches that the flexible substrate may include one or more materials and selected based on the desired configuration requirements for a particular installation.  The materials and weaves of the substrate may include combinations, blends, and mixtures of related and similar textile materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange a nonwoven mat directly in contact with the nonwoven scrim as an obvious matter of design choice because the claimed layer configuration would not modify, or in any other way affect, the operation of the textile.  MPEP 2144.04(VI)(C).
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13; para. 86 mentions organic PEDOT has a solar tape layer). PARENT also illustrates that conductive layer 006 forms an outside/upper surface of the solar organic photovoltaic tape (Fig. 10). PARENT also does not state that any additional layers are absolutely required above the conductive layer 006.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange the organic photovoltaic tape as taught by PARENT since the organic materials and tape combination and arrangement provide good electrical conductivity, mechanical strength, and flexibility simultaneously (PARENT, para. 36).
The examiner concludes that the electrically conductive layer of the solar organic photovoltaic tape as modified by PARENT is interpreted such that it provides an outside surface.


Regarding claim 20, SHEATS teaches a textile comprising: 
a flexible substrate (textile membrane 220, col. 16, l. 59-col. 16, l. 15); 
a photovoltaic tape exposed to ambient air (the “photovoltaic tape” is interpreted as all components other than the flexible substrate, so the examiner considers that the “photovoltaic tape” is exposed to ambient air because there is no other component or layer on top of the photovoltaic tape itself) and directly in contact with the flexible substrate (flexible solar cells 212 adhered to the textile membrane 220, col. 16, l. 59-col. 16, l. 15); and 
an interconnect located at an end of the photovoltaic tape (leads 250, 252, Fig. 5).
SHEATS does not disclose expressly that the photovoltaic tape comprises a solar organic photovoltaic tape or that the textile has a total weight to surface area of not greater than about 500 grams/square-meter.
However, SHEATS explains that the weight and specific power of the textile is substantially affected by the thicknesses and material choices of the associated layers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and select thicknesses, materials, and textile dimensions in order to optimize the specific power density, and including textiles having dimension and weight properties yielding surface area densities within the claimed range, in order to achieved desired power while at the same time expanding the range of possible applications for installation (SHEATS, col. 17, l. 36-col. 18, l. 18).
PARENT describes an organic photovoltaic tape useful in a textile. PARENT further teaches that its organic photovoltaic tape structure can also be used in combination weave of a plurality structures so that various circuit combinations are available and the output of those circuits is better than using only separate converting and charge transport components (para. 13; para. 86 mentions organic PEDOT has a solar tape layer). PARENT also illustrates that conductive layer 006 forms an outside/upper surface of the solar organic photovoltaic tape (Fig. 10). PARENT also does not state that any additional layers are absolutely required above the conductive layer 006.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHEATS and arrange the organic photovoltaic tape as taught by PARENT since the organic materials and tape combination and arrangement provide good electrical conductivity, mechanical strength, and flexibility simultaneously (PARENT, para. 36).
The examiner concludes that the electrically conductive layer of the solar organic photovoltaic tape as modified by PARENT is interpreted such that it provides an outside surface.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721